Citation Nr: 1820716	
Decision Date: 04/04/18    Archive Date: 04/16/18

DOCKET NO.  12-31 447A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for headaches, to include as secondary to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Jan Dils, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David Nelson, Counsel

INTRODUCTION

The Veteran served on active duty from August 1984 to June 1987.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  Jurisdiction of this case now resides with the RO in Columbia, South Carolina.  This case was previously before the Board in November 2016.

In August 2016, the Veteran testified at a travel Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims file.


FINDING OF FACT

The Veteran's headaches are aggravated by his service-connected PTSD.


CONCLUSION OF LAW

Headaches are aggravated by service-connected PTSD.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. 38 C.F.R. §§ 3.303, 3.310(a) (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Neither the Veteran nor his attorney has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

The Veteran offered testimony before the undersigned Veterans Law Judge at a Board hearing in August 2016.  The Board finds that all requirements for hearing officers have been met.  38 C.F.R. § 3.103(c)(2) (2017); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  To the extent that any evidentiary deficiency was noted, the Board finds that it has been cured on remand.

The Board also finds that there has been compliance with the prior remand directives of November 2016.  See Stegall v. West, 11 Vet. App. 268 (1998). VA's duties to notify and assist are met, and the Board will address the merits of the claim.

Laws and regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303(a) (2017).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service- the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Service connection may be granted for any disease initially diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2017).

In addition, service connection for certain chronic diseases may be established on a presumptive basis by showing that the condition manifested to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C. §§ 1101, 1112, 1113, 1131, 1137 (2012); 38 C.F.R. §§ 3.307, 3.309(a) (2017); Fountain v. McDonald, 27 Vet. App. 258, 271-72 (2015).  Although the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  38 U.S.C. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim.  38 C.F.R. §§ 3.303(b), 3.309 (2017); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Secondary service connection may be granted for a disability, which is proximately due to, the result of, or aggravated by, an established service-connected disorder.  38 C.F.R. § 3.310 (2017); Allen v. Brown, 7 Vet. App. 439 (1995).

VA is required to evaluate the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which the veteran served, the veteran's military records, and all pertinent medical and lay evidence.  38 U.S.C. § 1154(a) (2012)

Analysis

The Veteran asserts that he has headaches that are related to his service or to his service-connected PTSD.

The Veteran's service connected disabilities include PTSD, tinnitus, lumbar spine disability, and bilateral pes planus.

At his August 2016 Board hearing the Veteran indicated that he started to have headaches in service following an injury to his right eye.  He indicated that following service his headaches stopped for a period of time but then came back.  He stated that they did not occur every day but were recurrent.  He further remarked that a health care professional had suggested that his headaches might be related to his PTSD.

The Veteran's service treatment records (STRs) reveal that he complained of headaches in December 1984, January 1985, and June 1986.  The Veteran's June 1987 service separation examination report indicated no headaches or neurological disability.

At a January 2011 VA neurological disorders examination the Veteran indicated that his headaches would worsen if he faced stress or if he was around large numbers of people.  He described his headaches as intermittent with remissions.  The diagnosis was tension headaches.  It was noted that the Veteran had not sought treatment for his headaches since service.  The examiner opined that the Veteran's current tension headaches were not likely related to his active service.  The Board found this opinion inadequate as it did not fully consider the Veteran's lay statements.

At a September 2012 VA neurological disorders examination the Veteran was diagnosed with vascular headaches.  The examiner indicated that the Veteran's headaches were not likely related to service but were likely due to the Veteran's hypertension.  The Board found this opinion inadequate as it did not fully consider the Veteran's lay statements.

At January 2014 and January 2015 VA PTSD examinations the Veteran was diagnosed with PTSD with associated depression.  His symptoms included anxiety and chronic sleep impairment.  

In a November 22, 2017 opinion a VA physician opined that the Veteran's headaches were not related to service and were not likely caused by or aggravated by his service-connected PTSD.  The examiner performed a review of the claims file and provided supporting rationale, noting that the Veteran's multiple other co-morbid conditions and social and environmental factors were more likely casual factors and the differences between the headaches experienced during service and post-service.  The examiner also opined that PTSD did not cause or aggravate the headaches for many of eth same factors, but also because the headaches preceded the PTSD.  The examiner cited to medical literature in support of the opinions.  

In a November 29, 2017 DBQ opinion, an examiner reviewed the claims file and opined that the headaches were unrelated to service and to PTSD, but that the Veteran's headaches were aggravated by his PTSD.  That examiner cited to medical literature in support of these findings and provided supporting rationale.  

The Board finds that the evidence of record does not support a finding of service connection for headaches on a direct basis.  A chronic headaches condition was not shown in service or within one year thereafter.  Further, the 2017 VA examiners found that the Veteran's headaches were unrelated to active service.  The Board assigns these opinions significant probative value as they were provided upon a review of the claims file and with supporting explanations.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (noting that review of the claims file by a VA examiner, without more, does not automatically render the opinion persuasive, and conversely a private medical opinion may not be discounted solely for a lack of claims file review, because the central issue is whether the examiner was informed of the relevant facts in rendering a medical opinion); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (holding that a medical opinion must be supported by an analysis that the Board can consider and weigh against contrary opinions).  Additionally, the November 22, 2017 VA examiner noted the Veteran's reports of headache symptoms, but found that the different types of headaches as reported was a factor in the finding of no nexus.  There are no contravening medical opinions.  
Thus, direct service connection is not warranted.

The Board finds that the evidence of record does not support a finding of service connection for headaches as caused by PTSD.  The 2017 VA examiners found that the Veteran's headaches were not caused by the Veteran's PTS.  The Board assigns these opinions significant probative value as they were provided upon a review of the claims file and with supporting explanations.  See Nieves-Rodriguez, 22 Vet. App. at 302-04; Stefl, 21 Vet. App. at 124.  There are no contravening medical opinions.  

Nevertheless, the Board finds that the evidence of record supports a finding that the Veteran's headaches were aggravated by his PTSD.  The November 29, 2017 VA examiner provided a positive opinion and in support of the opinion the author referenced medical literature and noted that there was an increased frequency of migraines in individuals that suffered from PTSD.  See Nieves-Rodriguez, 22 Vet. App. at 302-04; Stefl, 21 Vet. App. at 124.

Furthermore, the November 22, 2017 VA physician's "negative" opinion actually supports (in the body and discussion portion of the opinion) the finding that the Veteran's headaches were aggravated by his PTSD.  In this regard, the Board notes that the November 22, 2017 VA physician has essentially indicated that anxiety and sleep problems could aggravate the Veteran's headaches.  VA PTSD examiners in January 2014 and 2015 have found that the Veteran's PTSD symptoms have included anxiety and chronic sleep impairment, the very factors mentioned by the November 22, 2017 VA physician's opinion.

Based on the foregoing, the Board finds that the competent medical evidence demonstrates that the Veteran's headaches disability is aggravated by service-connected PTSD.  The November 29, 2017 VA examiner was unable to establish a baseline level of disability for the headaches disability before it was worsened by the service-connected PTSD.  However, the Board finds that this is primarily a rating consideration, and the language of 38 C.F.R. § 3.310 does not forbid an award of service connection in the current situation, and that code provision is not deemed to preclude the grant of service connection here.  It will later be determined if evidence of quantifiable aggravation exists to support a compensable rating, which is not the issue immediately before the Board.

The Board has considered the Veteran's lay statements that his headaches began during service.  Although the Veteran is competent to report headaches since service, his statements are outweighed by the VA examiner's findings that based on the symptoms reported at that time and in later lay statements, the headaches during service are not the same as the headaches after service.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting that personal knowledge is knowledge acquired through the senses - that which the veteran heard, felt, saw, smelled, or tasted).  The Board has also considered his statements that his headaches are due to service or are caused by his PTSD.  The Veteran's statements in this regard, however, are not competent.  The etiological relationship between in-service incidents and a later disability such as a headache disorder, a complex internal neurological disorder, is not capable of lay observation.  Likewise, the etiology between a psychiatric disorder and an internal neurological disorder is not capable of lay observation, as opposed to the presence of ringing in the ears or varicose veins.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer"); Layno, 6 Vet. App. at 469.

In summary, the Board finds that the Veteran's headaches disability was aggravated by his service-connected PTSD.  Resolving reasonable doubt in favor of the claimant, the Board finds that service connection for aggravation of headaches disability is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for headaches disability, on the basis of aggravation by service-connected disability, is granted.




____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


